Case: 17-51115      Document: 00514681737         Page: 1    Date Filed: 10/15/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 17-51115                         October 15, 2018
                                 Conference Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JESUS OLIVARES, also known as Jesus Oliveras,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:17-CR-112-1


Before DAVIS, JONES, and DUNCAN, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Jesus Olivares has moved for leave
to withdraw and has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Olivares has not filed a response, but he has filed a motion for the appointment
of counsel. We have reviewed counsel’s brief and the relevant portions of the
record reflected therein. We concur with counsel’s assessment that the appeal


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-51115   Document: 00514681737    Page: 2   Date Filed: 10/15/2018


                               No. 17-51115

presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, Olivares’s motion for the appointment of counsel is
DENIED, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                     2